Treat, J.
As to the structure of the bill and the principles involved, the views of this court were heretofore expressed;1 following Case v. Beauregard, 99 U. S. 119, and S. C. 101 U. S. 688. As to the shipment on the Sallie Pearce, the contract was that of a common carrier. As. to the Colossal there has been some testimony-offered in order to determine whether the contract was simply that of towage or that of a common carrier. The court holds that it was simply a towage contract, which is apparent, not only from the face of the written contracts themselves, but also from the facts as developed that said barge and cargo belonged to the shipper. Whether this be so or not is of no moment, in the view the court takes of the case. There were two accidents; one as to the Sallie Pearce, and the other as to the Colossal. As usual in such cases there is a great conflict of testimony. Hence, the court has sought to reach a correct conclusion by examining the physical facts and circumstances connected with each disaster. The conclusion reached is that each disaster was caused by an inevitable accident, falling within the excepted perils of the river.
The bill will be dismissed, with costs.

 See 10 Fed. Rep. 596, and 13 Fed. Rep. 516.